Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
On page 7 of remarks, applicant argues “SNEIDERN describes that, based on metadata of images that contain motion data, it is determined whether the corresponding images are associated with the same event or not.
The feature of “determining an inertial profile for the plurality of images based on acceleration data of the image capture device or an imaging entity at pre-determined length of time before and after capture of the each of the plurality of images” is not disclosed in any of the cited references. Accordingly, SNEIDERN does not disclose the following limitation using the determined inertial profile: “forming image groups from the received plurality of images based on the determined inertial profile, and the associated camera settings”.
Examiner respectfully disagree with applicant first of all applicant broaden the claim by deleting “and” and replacing it with “or” now Examiner choose the first part (option) for  determining an inertial profile for the plurality of images The motion data may then be included in metadata that may be generated for the associated image files and stored in the storage block 710", further see [0227], see " the motion sensor 736 may also provide acceleration data".
Further on page 8 of remarks, applicant argues with regard to Sneidern [0226], that the motion data described in SNEIDERN is not “acceleration data at pre-determined length of time before and after capture”. Nor is there any disclosure in SNEIDERN about using such “acceleration data at pre-determined length of time before and after capture" for processing.
Examiner respectfully disagree with applicant, since the Examiner has chosen the first part (or option) which is already responded above, further see [0227], see “the motion sensor 736 may also provide acceleration data".
Further on page 8 of remarks, applicant argues that SNEIDERN does not disclose at least “receiving a plurality of images, each of the plurality of images having associated camera settings; determining an inertial profile for the
plurality of images based on acceleration data of the image capture device or an imaging entity at pre-determined length of time before and after capture of the each of the plurality of images; and forming image groups from the received plurality of images based on the determined inertial 

Examiner respectfully disagree with applicant, Sneidern provides for “receiving a plurality of images, each of the plurality of images having associated camera settings (  see " [0214] The linking module 660 may also be configured to link images based on camera orientation data included in the metadata"); 
determining an inertial profile for the plurality of images based on acceleration data of the image capture device ( see [0226], see "The motion data may then be included in metadata that may be generated for the associated image files and stored in the storage block 710", further see [0227], see " the motion sensor 736 may also provide acceleration data" ; and forming image groups from the received plurality of images based on the determined inertial profile, and the associated camera settings (see [0212], see "the linking module 660 may group images associated with a similar geolocation as described above that also have a time and date that are within a certain amount of time).
Further  on page 8 of remarks, applicant argues that Accordingly, Applicant submits that the Examiner has failed to establish an adequate evidentiary basis to support a rejection under 35 U.S.C. § 102 and that the rejection of independent Claims 1 and 18-20 are improper and should be withdrawn.

Further  on page 8 of remarks, applicant argues that Examiner has failed to establish an adequate evidentiary basis to support a rejection under 35 U.S.C. § 102 and that the rejection of dependent claims 3-4, 5, 8-9, and 10 are improper and should be withdrawn.
Examiner respectfully disagree with applicant,  rejection under 35 U.S.C. § 102 and that the rejection of dependent claims 3-4, 5, 8-9, and 10 are proper see the office action, which was mailed on 09/23/2020.
Further on page 9 of applicant remarks, applicant argues that SNEIDERN, SIVAN, and ISHIDA, whether considered individually or in proper combination, still do not teach or suggest the aforementioned features recited in independent Claim 1. That is to say, SIVAN and ISHIDA does not remediate the deficiencies of SNEIDERN, and therefore, the aforementioned features of the present invention recited in independent Claim 1, still does not result.
 Examiner respectfully disagree with applicant SNEIDERN provides for independent claim, as provided above.
focal length, exposure index, or any combination thereof.”
Examiner respectfully disagree with applicant SIVAN provides for claim 6 limitation see focal length, as cited by applicant above.
Further applicant argues, ISHIDA describes a technique of taking pictures of crops planted on a field by means of a camera provided on a tractor and determining the growing state of the crops by performing image processing.
Examiner  respectfully disagree with applicant, this argument is irrelevant , the point is that ISHIDA  provides to the claimed limitation image capture device with one or more shutter buttons of the image capture device (see [0047], see "The aperture stop of a photographic lens can usually be adjusted to control the amount of light reaching the film or image sensor. In combination with variation of shutter speed, the aperture size regulates the image sensor degree of exposure to light. Typically, a fast shutter requires a larger aperture to ensure sufficient light exposure, and a slow shutter requires a smaller aperture to avoid excessive exposure").
Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 5, 8-9, 10 and 18-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by von Sneidern et al. (Pub.No: US 20160050704).
Regarding claim 1, von Sneidern provides for receiving a plurality of images, each of the plurality of images having associated camera settings ( see " [0214] The linking module 660 may also be configured to link images based on camera orientation data included in the metadata"); determining an inertial profile for the plurality of images based on acceleration data of the image capture device ( see [0226], see "The motion data may then be included in metadata that may be generated for the associated image files and stored in the storage block 710", further see [0227], see " the motion sensor 736 may also provide acceleration data", 
forming image groups from the received plurality of images based on the determined inertial profile, and the associated camera settings (see [0212], see "the linking module 660 may group images associated with a similar geolocation as described above that also have a time and date that are within a certain amount of time).
Regarding claim 3, von Sneidern provides for, wherein the inertial profile comprises an orientation component relating to an orientation of the camera (see [0026], see "image files associated with images may include metadata such as" camera orientation data).
Regarding claim 4, von Sneidern provides for, wherein the imaging entity comprises the image capture device (see [0026], see camera).
Regarding claim 5, von Sneidern provides for, wherein the imaging entity further comprises at least one of a person operating the image capture device, and a vehicle to which the image capture device is mounted ( see [0029], see " a mobile phone, a tablet computer, a desktop 
Regarding claim 8, von Sneidern provides for associating each of the formed image groups with one of a pre-determined set of tasks (see [0026], see "image files associated with images may include metadata such as geolocation data, audio data, voice tag data, motion data, biological data, temperature data, a time stamp, a date stamp, user tag data, barometric pressure data, people data, and/or camera orientation data. The metadata of the image files may be compared and analyzed to determine whether the corresponding images are likely associated with the same event").
Regarding claim 9, von Sneidern provides for grouping the images by distinguishing a task from a set of pre-determined tasks based on the determined inertial profile ( see “[0026], see [0026] In these or other embodiments, image files associated with images may include metadata such as geolocation data, audio data, voice tag data, motion data, biological data, temperature data, a time stamp, a date stamp, user tag data, barometric pressure data, people data, and/or camera orientation data, The metadata of the image files may be compared and analyzed to 
Regarding claim 10, von Sneidern provides for, wherein forming image groups is further based on a task tag stored during capture of each of the plurality of images( ( see [0226], see "The motion data may then be included in metadata that may be generated for the associated image files and stored in the storage block 710").
Regarding claim 18, see the rejection of claim 1. It recites similar limitations as claim 18. Except for a non-transitory computer readable storage medium storing program instruction (see [0188] of Von Sneidern. Hence it is similarly analyzed and rejected.
Regarding claim 19-20, see the rejection of claim 1. They recite similar limitations as claim 1. Except for a memory device storing a software program for directing the processor (see [0188] of Von Sneidern. Hence it is similarly analyzed and rejected.
Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over von Sneidern et al. (Pub.No: US 20160050704) in view of Sivan Pub.No: US 20160261793 Al).
Regarding claim 2, Von Sneidern does not provide for, wherein the associated camera settings comprise at least one of a focus distance value, focal length, exposure or brightness values, and focus depth data. However in the same 
Regarding claim 6, Von Sneidern does not provide for, wherein forming image groups is further based on interaction of a user of the image capture device with one or more shutter buttons of the image capture device. However in the same field of endeavor Sivan teaches the above missing limitation of Sneidern (see [0047], see "The aperture stop of a photographic lens can usually be adjusted to control the amount of light reaching the film or image sensor. In combination with variation of shutter speed, the aperture size regulates the image sensor degree of exposure to light. Typically, a fast shutter requires a larger aperture to ensure sufficient light exposure, and a slow shutter requires a smaller aperture to avoid excessive exposure"). It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Sivan with the system and method of Von Sneidern, in order to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over von Sneidern et al. (Pub.No: US 20160050704) in view of Ishida et al. (US 6750898 Bl).
Regarding claim 15, Von Sneidern does not provide for, wherein the imaging entity includes the image capturing device mounted on a tractor and the plurality of images are of crops. However in the same field of endeavor Ishida teaches the above missing limitation of Sneidern (col.2 lines 30-35, see "The video camera 3 is mounted on the tractor 2 in a manner such that when the tractor 2 travels on a field, the video camera 3 can face downwardly to take pictures of the row crops"). It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Ishida with the system and method of Von Sneidern, in order to obtain the claimed limitation, via the video camera 3.
Objected Claims
Claims 7, 11-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
the prior arts of von Sneidern et al. (Pub.No: US 20160050704); Sivan Pub.No: US 20160261793 Al) and Ishida et al. (US 6750898 Bl), either alone or combined failed to teach or suggest for features/limitations of above objected claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays,
should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/ALI BAYAT/Primary Examiner, Art Unit 2664